    Case 19-17058-ABA            Doc 57-1 Filed 10/09/19 Entered 10/09/19 11:14:37                      Desc Ntc
                                     of Dismissal of Case Page 1 of 1
Form 148 − ntcdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−17058−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joanne Aungst
   408 Copley Road
   Haddonfield, NJ 08033
Social Security No.:
   xxx−xx−6082
Employer's Tax I.D. No.:


                                    NOTICE OF ORDER DISMISSING CASE



      NOTICE IS HEREBY GIVEN that an Order Dismissing the above captioned Case was entered on 10/9/19.

      Any discharge which was granted in this case is vacated. All outstanding fees to the Court incurred by the
dismissed debtor(s) are due and owing and must be paid within five (7) days from the date of this Order.

      This dismissal may mean that the debtor is ineligible to file another bankruptcy petition for 180 days under 11
U.S.C. § 109(g).




Dated: October 9, 2019
JAN: bc

                                                                      Jeanne Naughton
                                                                      Clerk
